Exhibit 10.1


This Agreement is dated effective the 1st day of September, 2006.

BETWEEN:


                              CASCADE ENERGY INC.

                              (the “Contractor”)


AND:

                              FAISAL SALEH, accountant

                              (the “Sub-Contractor”)


WHEREAS:

A. The Contractor is engaged in the business of resource exploration (“the
Contractor’s Business”), and the Sub-Contractor is engaged in the business of
providing services related to the Contractor’s Business as more particularly
described and set out in the attached Schedule “A”;

B. The Contractor desires to enter into this Agreement with the Sub-Contractor,
providing, among other things, for Sub-Contractor's services to the Contractor;
and

C. The Sub-Contractor desires to enter into this Agreement with respect to its
services to the Contractor, upon the terms and conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
covenants and mutual provisos set forth herein, the parties agree as follows:

1.      The Contractor shall retain the Sub-Contractor and the Sub-Contractor
shall assist the Contractor upon the terms and conditions hereinafter set forth.
  2.      The term of this Agreement shall commence on the 1st day of September,
2006, and terminate on the 1st day of September, 2007 (the “Term”) unless
renewed or terminated prior to that date as set out hereinafter. This Agreement
and the Term will automatically renew for additional one (1) year terms unless
the Contractor notifies the Sub-Contractor in writing not less than thirty (30)
days prior to the expiration of the initial term or any renewal term that it
does not wish to renew the Agreement.   3.      During the Term, the
Sub-Contractor shall have the full and complete obligation and responsibility
for the performance of the duties and/or work described in the attached Schedule
"A" for the Contractor and the Sub-Contractor shall be obligated to the
Contractor for the performance of all such duties and/or work. During the period
hereof, the Sub-Contractor shall assist the Contractor and shall perform any and
all services required or requested in connection with the Contractor's business.
Within the limitations herein provided, the Sub-Contractor will render such
services of an advisory nature as may be requested from time to time by the
Contractor.   4.      During the term of this Agreement, the Sub-Contractor and
its Nominee shall devote 30%of his time to the performance of its duties
hereunder and shall periodically, or at any time, upon the request of the
Contractor, submit data as to the time requirements of work performed and to be
performed by him for the Contractor in connection with this Agreement.   5.     
The Contractor shall pay the Sub-Contractor a fee in accordance with the
attached Schedule "B.  

--------------------------------------------------------------------------------

- 2 -


6.      The Sub-Contractor shall, each month during the Term provide to the
Contractor an invoice for reasonable out-of-pocket expenses incurred by the
Sub-Contractor in performing the duties outlined in Schedule “A”.   7.      The
Sub-Contractor is retained by the Contractor only for the purposes and to the
extent set forth in this Agreement and the Sub-Contractor's relationship to the
Contractor shall, during the term of this Agreement, be that of an Independent
Contractor. The Contractor shall not withhold, from sums becoming payable to the
Sub-Contractor hereunder, any amounts for Income Tax, employment insurance
premiums, Canada pension plan premiums, or other withholding amounts, during the
term of this Agreement. The Sub-Contractor shall not be considered as having an
employee status or as being entitled to participate in any plans, arrangements
or distributions by the Contractor pertaining to or in connection with any
pension, stock, bonus, profit sharing or other benefit (including any group
health, dental or life insurance plans) extended to the Contractor's employees.
  8.      Nothing in this Agreement shall be construed to interfere with or
otherwise affect the rendering of services by the Sub-Contractor in accordance
with its independent and professional judgment.     The Sub-Contractor shall
perform its services substantially in accordance with generally accepted
practices and principles of its trade. This Agreement shall be subject to the
rules and regulations of any and all organizations and associations to which the
Sub-Contractor may from time to time belong and to the laws and regulations
governing the practice of the Sub-Contractor's trade.   9.      This Agreement
may be terminated at any time, with cause, by either party upon ninety (90) days
written notice.     Either party will have the right to terminate this Agreement
immediately upon written notice at any time if:     (a)      The other party is
in material breach of any warranty, term, condition or covenant of this
Agreement and fails to cure that breach within thirty (30) days after written
notice of that breach and of the first party's intention to terminate;     (b) 
    The other party: (i) becomes insolvent; (ii) fails to pay its debts or
perform its obligations in the ordinary course of business as they mature; (iii)
admits in writing its insolvency or inability to pay its debts or perform its
obligations as they mature; or (iv) becomes the subject of any voluntary or
involuntary proceeding in bankruptcy, liquidation, dissolution, receivership,
attachment or composition or general assignment for the benefit of creditors
that is not dismissed with prejudice within thirty (30) days after the
institution of such proceeding.      Termination under subsection (a) above will
become effective automatically upon expiration of the cure period in the absence
of a cure. Termination under subsection (b) will become effective immediately
upon written notice of termination at any time after the specified event or the
failure of the specified proceeding to be timely dismissed.   10.      Notice.
Any notice required to be given hereunder shall be given by e-mail or telephoned
and shall be deemed given immediately upon such a communication being made.  
11.      Income Tax Designation. In the event that the Canada Customs and
Revenue Agency (formerly Revenue Canada) should determine that the
Sub-Contractor or its Nominee is, according to applicable guidelines or
legislation, an employee subject to withholdings, such as but not limited to
income tax, employment insurance or Canada pension plan premiums or other
statutory contributions, the Sub-Contractor shall acknowledge that all payments
to the Sub-Contractor are  

--------------------------------------------------------------------------------

- 3 -


gross payments, and the Sub-Contractor is responsible for all income taxes
employment insurance or Canada pension plan premiums or other statutory
contributions in respect thereof.

12.      All disputes, controversies or claims arising out of, or relating to,
this agreement, or the making, performance or interpretation of this agreement
among the parties shall be finally and conclusively settled by binding
arbitration. A party to a dispute may commence an arbitration of the dispute by
notifying the other party to the dispute in writing of its desire to submit the
dispute to arbitration and such dispute will be submitted to arbitration in
accordance with the following:     (a)      the arbitration will be conducted by
a single arbitrator agreed to by the parties, and if no agreement is reached
within 30 days after the notice which requested the arbitration, the appointment
shall be made, on request of a party, by the Supreme Court of British Columbia;
    (b)      the parties agree that the decision of the arbitrator, including
any decision as to costs shall be final and shall not be appealed, provided that
the party prevailing in the arbitration shall be permitted to initiate and
prosecute judicial proceedings to enforce the award of the arbitrator. Each of
the parties hereby agrees that it shall submit to the jurisdiction of any court
in which such judicial enforcement proceedings are brought.     (c)      Except
as expressly provided herein, all arbitrations will be conducted according to
the laws governing commercial arbitrations in British Columbia. Any dispute
referred to arbitration will be dealt with on an expeditious basis with both
parties using all reasonable commercial efforts to obtain and implement a timely
decision of the arbitrator.     (d)      All costs of arbitration under this
section shall be paid by the parties to the dispute being arbitrated in such
amount and proportions as the arbitrator may determine. If the arbitrator does
not make an award of costs, the parties shall bear the costs of the arbitration
equally and each party shall bear its own costs.     (e)      Unless otherwise
mutually agreed by the parties, the place of arbitration shall be Vancouver,
British Columbia.   13.      If required under applicable provisions of the
Excise Tax Act, Sub-Contractor will become registered for the purposes of
collecting and remitting goods and services taxes (“GST”). Any applicable GST
will be included in the Sub-Contractor’s invoices to the Contractor.   14.     
The Sub-Contractor agrees with the Contractor that at all times during the term
of this Agreement or any renewal and thereafter it will hold in strictest
confidence, and not use or disclose to anyone outside the Contractor without
express authorization of an officer of the Contractor, any confidential or
proprietary information of the Contractor, including without limitation,
concepts, techniques, processes, designs, cost data, and other technical
know-how, financial, marketing and other business information, or any other
trade secrets of the Contractor disclosed by the Contractor to Sub-Contractor or
obtained by the Sub-Contractor through observation or examination of the
Contractor's customers or suppliers, including the identity of such customers
and suppliers and any information the Contractor has received from others which
the Contractor is obligated to treat as confidential or proprietary.   15.     
The Sub-Contractor hereby assigns to the Contractor, its successors and assigns,
all right, title, and interest to the work Sub-Contractor performs for the
Contractor and in all renewals and extensions of the copyrights that may be
secured under the laws now or hereafter in force and effect in Canada or in any
other country or countries. The Sub-Contractor shall execute and deliver such
instruments and take such action as may be required to carry out the copyright
assignment contemplated by this paragraph.  

--------------------------------------------------------------------------------

- 4 -


16.      If in the course of performing work for the Contractor, the
Sub-Contractor uses or incorporates into any of the Contractor’s products,
programs, or other materials, an invention owned by the Sub-Contractor in which
Sub-Contractor has an interest, subject to any subsequent written agreement with
the Contractor expressly providing to the contrary the Contractor is hereby
granted and shall have a non-exclusive royalty-free, irrevocable, world wide
license to make, have made, use and sell that invention without restriction as
to the extent of the ownership or interest of Sub-Contractor.   17.      The
Sub-Contractor recognizes that the Contractor has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the part of the Contractor to maintain the confidentiality
of such information and to use it only for certain limited purposes. The
Sub-Contractor owes the Contractor and such third parties during the term of
this Agreement work and thereafter a duty to hold all such confidential or
proprietary information in the strictest confidence and to not disclose it to
anyone (except as necessary in carrying out work for the Contractor consistent
with the Contractor’s agreement with such third party). Sub-Contractor shall not
use such information for the benefit of anyone other than the Contractor or such
third party, consistent with the Contractor’s agreement with such third party.  
18.      At the time that Sub-Contractor’s work for the Contractor concludes,
Sub-Contractor will return or cause to be returned to the Contractor all notes,
memoranda, specifications, designs, devices, documents, diskettes and any other
media or material containing or disclosing any confidential or proprietary
information of the Contractor or its customers or suppliers or third parties.
The Sub- Contractor will not keep in its possession any such media or materials
without the Contractor’s written approval.   19.      The Sub-Contractor agrees
not to induce or attempt to influence directly or indirectly any employee of the
Contractor to terminate his or her employment with the Contractor and work for
Sub-Contractor.   20.      No party may assign or transfer any of its rights or
obligations hereunder without the prior written consent of all other parties,
which consents may be arbitrarily or unreasonably withheld.   21.      The
covenants, promises, terms and conditions contained herein shall be binding upon
Sub- Contractor.   22.      The parties hereto shall execute such further and
other documents and do such further and other things as may be necessary to
carry out and give effect to the intent of this Agreement.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

CASCADE ENERGY INC

By:    _____________________________
          Authorized Signatory

_____________________________
FAISAL SALEH


--------------------------------------------------------------------------------

- 5 -


Schedule A

During the Term, the Sub-Contractor will perform the following duties:

(a)      develop strategic plans for review and approval by the directors of the
Contractor;   (b)      recommend appointments of senior management;   (c)     
communicate with the Contractor’s stakeholders;   (d)      negotiate possible
acquisitions of potential resource properties   (e)      negotiate financings
for the Contractor where warranted;   (f)      assist staff and other
sub-contractors to meet financial reporting. deadlines.   (g)      communicate
with various brokerage firms and banks.; and   (h)      perform such other
reasonable duties as are assigned by the Contractor from time to time.  

--------------------------------------------------------------------------------

- 6 -


Schedule B

In each month during the Term, the Contractor shall pay to the Sub-Contractor in
advance:

1.      the amount of USD$4,000; and   2.      the amount in the invoice
provided by the Sub-Contractor to the Contractor pursuant to paragraph 6.  

--------------------------------------------------------------------------------